The Court:
The facts alleged and found show special damage to Rudolph and his lot not common to the public at large. The defendant was liable only for damages actually sustained prior to the commencement of the suit (Hopkins v. W. P. R. R. Co., 50 Cal. 190), and none other was allowed. Neither the statute nor any ordinance of the city authorized the use by defendant of the street in such manner as interfered with the use by the public, or prevented ingress and egress to or from the property lining the street.
Judgment affirmed.